                          Case 3:21-cv-02777-VC Document 11 Filed 05/10/21 Page 1 of 3


               1   GIBSON, DUNN & CRUTCHER LLP
                   CHRISTOPHER CHORBA, SBN 216692
               2     cchorba@gibsondunn.com
               3   TIMOTHY LOOSE, SBN 241037
                     tloose@gibsondunn.com
               4   333 South Grand Avenue
                   Los Angeles, CA 90071-3197
               5   Telephone: 213.229.7000
                   Facsimile: 213.229.7520
               6

               7   Attorneys for Defendant Facebook, Inc.

               8
                                                UNITED STATES DISTRICT COURT
               9
                                             NORTHERN DISTRICT OF CALIFORNIA
           10
                   KATHLEEN WILKINSON, NANCY                     Case No. 3:21-cv-02777-VC
           11      URBANCZYK, and LAURA PERKINSON,
                   individually and on behalf of all others      STIPULATION PURSUANT TO L.R. 6-1(A)
           12      similarly situated,                           TO EXTEND TIME FOR DEFENDANT TO
                                                                 ANSWER OR OTHERWISE RESPOND TO
           13                           Plaintiffs,              PLAINTIFFS’ COMPLAINT
           14             v.                                     Hon. Vince Chhabria
           15      FACEBOOK, INC.,
           16                           Defendant.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                 STIPULATION PURSUANT TO L.R. 6-1(A) TO EXTEND TIME FOR DEFENDANT TO
Crutcher LLP
                                     ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT
                                                     Case No. 3:21-cv-02777-VC
                          Case 3:21-cv-02777-VC Document 11 Filed 05/10/21 Page 2 of 3


               1          Pursuant to Civil Local Rule 6-1(a), Plaintiffs Kathleen Wilkinson, Nancy Urbanczyk, and
               2   Laura Perkinson (“Plaintiffs”), and Defendant Facebook, Inc. (“Defendant” and, collectively with
               3   Plaintiffs, the “Stipulating Parties”) hereby stipulate and agree as follows:
               4          WHEREAS, Plaintiffs filed the above-captioned case on April 16, 2021;
               5          WHEREAS, Defendant was served with the Complaint on April 19, 2021, making
               6   Defendant’s response to Plaintiffs’ Complaint due on May 10, 2021;
               7          WHEREAS, the Stipulating Parties have agreed to extend Defendant’s deadline to answer or
               8   otherwise respond to Plaintiffs’ Complaint by 30 days;
               9          WHEREAS, no prior extensions have been requested in this case, and the requested extension
           10      does not alter any event or deadline already fixed by Court order; the extension is therefore covered
           11      by Civil Local Rule 6-1(a) and does not require a Court order.
           12             NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Stipulating Parties
           13      through their respective counsel, that Defendant’s deadline to answer or otherwise respond to
           14      Plaintiffs’ Complaint shall be extended to June 9, 2021.
           15

           16      Dated: May 10, 2021                           GIBSON, DUNN & CRUTCHER LLP

           17

           18                                                    By:           /s/ Christopher Chorba
                                                                                   Christopher Chorba
           19
                                                                        Attorneys for Defendant Facebook, Inc.
           20

           21      Dated: May 10, 2021                           EDELSON PC

           22

           23                                                    By:               /s/ Todd Logan
                                                                                      Todd Logan
           24                                                           Attorneys for Plaintiffs and Proposed Class
           25

           26

           27

           28
                                                                       1
Gibson, Dunn &                 STIPULATION PURSUANT TO L.R. 6-1(A) TO EXTEND TIME FOR DEFENDANT TO
Crutcher LLP
                                     ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT
                                                     Case No. 3:21-cv-02777-VC
                         Case 3:21-cv-02777-VC Document 11 Filed 05/10/21 Page 3 of 3


               1                                         ECF ATTESTATION
               2         Pursuant to Civil Local Rule 5-1, I, Christopher Chorba, hereby attest that concurrence in the
               3   filing of this document has been obtained from Todd Logan.
               4         Dated: May 10, 2021
               5

               6                                              By:              /s/ Christopher Chorba
                                                                                  Christopher Chorba
               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                    2
Gibson, Dunn &               STIPULATION PURSUANT TO L.R. 6-1(A) TO EXTEND TIME FOR DEFENDANT TO
Crutcher LLP
                                   ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT
                                                   Case No. 3:21-cv-02777-VC
